DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/14/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statements received 02/21/2022 have been reviewed and considered.

Related Application
	This case is a continuation of, and claims priority to, U.S. Patent Application No. 16/388,473, now US Patent No. 11,250,487 B2, filed April 18,2019.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,250,487 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in the instant claims is recited in the corresponding claim from the patent.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the 2019 PEG the claimed invention, the instant claims fall within the four statutory categories of invention identified by 35 U.S.C. 101.  In the instant case, claims 1-7 and 15-20 are directed to methods, and claim 8-14 are directed to a system. Independent claims 1, 8, and 15 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim. 
In Step 2A Prong One, it must be considered whether the claims recite a judicial exception. In the instant case, representative claim 1 recites abstract concepts including: displaying… a prompt having authentication instructions for providing … visual content depicting one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the … visual content of a specified portion of the item being listed depicting movement of the item being listed; receiving…the … visual content that depicts the one or more visual characteristics of the item being listed; generating… non-textual information indicative of the one or more visual characteristics of the item from the digital visual content; comparing… the non-textual data to additional non-textual information indicative of visual characteristics of known authentic items; determining… whether the item being listed is authentic based on the comparing; and responsive to a determination that the item being listed is authentic, surfacing… an indication that a listing of the item on the listing service is allowed to include an authentic designation; or responsive to a determination that the item being listed is not authentic, surfacing… an indication that the listing of the item on the listing service is not allowed to include the authentic designation..
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “determining whether an item is to be listed for sale with an authentic designation”. These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining whether to include an authentic designation with a listing of an item is a Certain methods of organizing human activity because it represents marketing or sales activities and behaviors.  Therefore, claims 1, 8, and 15 recite an abstract idea.
	If it is determined that the claims recite a judicial exception, then in Step 2A, Prong 2 of the 2019 PEG, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  This is the question of whether a claim is “directed to” a judicial exception. As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
In this instant case, claims 1, 8, and 15 recite the additional elements including: displaying, by the at least one computing device and via a user interface; digital visual content; non-textual data; one or more processors; and memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations.  These additional elements do not integrate the abstract idea into a practical application because they amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.  The Specification provides in paragraph [0109] that the exemplary computing device of the invention may be any suitable computing device or computing system.  In other words, the technology used to implement the invention is not inventive or specific to the claim, and merely provides instruction to apply the abstract idea to general computer components. Accordingly, the Examiner concludes that the claims fail to integrate the judicial exception into a practical application of the abstract idea of listing an item with an authentic designation into a practical application.  Claims 1, 8, and 15 are thus directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a general computer components. The invention as claimed merely automates “determining whether an item is to be listed for sale with an authentic designation” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the abstract process to implementation via computers/software.  Therefore, the additional elements, alone or in ordered combination, do not render the claim as being significantly more than the underlying abstract idea, and the claims 1, 8, and 15 are ineligible. 
Dependent claim(s) 2- 4, 7, 9, 10-14, and 16-20 do not aid in the eligibility of the independent claims.  These claims merely further define the abstract idea without reciting any further additional elements.  Thus dependent claims 2- 4, 7, 9, 10-14, and 16-20 are also ineligible.  
Dependent claim 5-6 recite additional elements including: digital video and at least one digital image.  These additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.  Accordingly, the additional elements do not act to integrate the abstract idea into a practical application, neither do they amount to significantly more than the abstract idea itself.  Thus claims 5-6 are also ineligible.

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caiazzi et al. (US 2012/0095866 A1) in view of Withrow et al. (US 2017/0300905 A1), and further in view of Davis et al. (US 2013/0223673 A1).
Claim 1, Caiazzi et al., hereinafter “Caiazzi”, discloses a method implemented by at least one computing device, the method comprising: 
displaying, by the at least one computing device and via a user interface, a prompt having authentication instructions for providing … one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the digital content of a specified portion of the item being listed … (¶ [0039] “In the present examples some questions have to be answered by the seller: the list of questions can include … a request to check "visual" information, e.g., the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers, or again to verify the likeness of a brand image provided by the verification server through the client computer 105 with the real one being in the hands of the seller; ¶ [0045] “If the code is considered valid, then the process goes to step 611, where item-related features are checked. According to an embodiment of the present disclosure, this check is performed with an interactive dialogue between the server and the seller. A sequence of questions is proposed to the seller, who is invited to give one or more details which can be "extracted" from the physical item. The questions can be about one or more of the following information items: brand, model, color, size, origin (i.e. in what city and country the product was purchased), likeness of the brand's logo present on the item, likeness of a hologram on the item, and so on.”); 
receiving, by the at least one computing device, the digital visual content that depicts the one or more visual characteristics of the item being listed (¶ [0039] “In the present examples some questions have to be answered by the seller: the list of questions can include simple factual information, e.g., the year of manufacture, the description of the item, where does it come from, but also a request to check "visual" information, e.g., the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers, or again to verify the likeness of a brand image provided by the verification server through the client computer 105 with the real one being in the hands of the seller.”; ¶ [0045] “A sequence of questions is proposed to the seller, who is invited to give one or more details which can be "extracted" from the physical item. The questions can be about one or more of the following information items: brand, model, color, size, origin (i.e. in what city and country the product was purchased), likeness of the brand's logo present on the item, likeness of a hologram on the item, and so on.”); 
…comparing, by the at least one computing device, the data to additional data indicative of visual characteristics of known authentic items (¶ [0045] “The questions can be about one or more of the following information items: brand, model, color, size, origin (i.e. in what city and country the product was purchased), likeness of the brand's logo present on the item, likeness of a hologram on the item, and so on.” and “At step 613 the system determines whether the answers received by the seller match the expected information which was previously stored in the repository (see 109 of FIG. 1). Such determination can be made with several different methods and aims at establishing the likelihood that the item is authentic.”); 
determining, by the at least one computing device, whether the item being listed is authentic based on the comparing (¶ [0044] “When such a request is received (step 603), the system performs a few steps to assess the authenticity of the item to be put on sale.”; ¶ [0045] “At step 613 the system determines whether the answers received by the seller match the expected information which was previously stored in the repository (see 109 of FIG. 1). Such determination can be made with several different methods and aims at establishing the likelihood that the item is authentic.”); and
responsive to a determination that the item being listed is authentic, surfacing, by the at least one computing device, an indication that a listing of the item on the listing service is allowed to include an authentic designation (¶ [0040] “As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed)”; or 
responsive to a determination that the item being listed is not authentic, surfacing, by the at least one computing device, an indication that the listing of the item on the listing service is not allowed to include the authentic designation (¶ [0040] “ As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed)”).  
	Caiazzi does not disclose displaying… a prompt having authentication instructions for providing digital visual content depicting one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the digital visual content of a specified portion of the item being listed …
generating, by the at least one computing device, non-textual data indicative of the one or more visual characteristics of the item from the digital visual content; 
comparing, by the at least one computing device, the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items.
	However, Withrow et al., hereinafter “Withrow” [Symbol font/0x2D]which like Caiazzi is directed to authenticating an item online[Symbol font/0x2D] teaches:
displaying, by the at least one computing device and via a user interface, a prompt having authentication instructions for providing digital visual content depicting one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the digital visual content of a specified portion of the item being listed … (Withrow ¶ [0024] “Because digital fingerprinting works with many different types of objects, it may be useful to define what regions of digital images of objects are to be used for the extraction of features for authentication purposes”; ¶ [0029] “Once an authentication region is defined, specific applications may be created for different markets or classes of objects that may assist users in locating and scanning an optimal authentication region. In some embodiments, for example when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area”);
generating, by the at least one computing device, non-textual data indicative of the one or more visual characteristics of the item from the digital visual content (Withrow ¶ [0033] “The process, in one embodiment, includes acquiring a digital image data of the object, at block 102, as described above. A variety of scanning technologies and devices may be used as previously noted. Next, features are extracted, at block 104, from the digital image data. As above, specific features or regions of interest (authentication regions) may be selected in anticipation of subsequent identification or authentication attempts of an object. The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint, indicated at block 106”; ¶ [0034]); 
comparing, by the at least one computing device, the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items (Withrow ¶ [0040] “FIG. 2 is a simplified flow diagram illustrating a method 200 for matching a digital fingerprint of a target object to a database of existing digital fingerprints. Block 202 shows acquisition of the image data of a “target object” i.e., the object sought to be identified or authenticated by returning a match in the database. Features are extracted the target object image data at block 204, as discussed above. A new (second) digital fingerprint record is created based on the extracted features at block 206. The next step is querying the database, block 208, for a record that matches the second digital fingerprint record.”; ¶ [0066] “There are at least three functional aspects of an authentication system, namely—(1) raw data (image) capture, (2) image data processing to characterize the image data, and (3) comparing the characterizations with previously-extracted characterizations stored in a database of known authentic items”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Caizzi to include the visual digital content and generation of non-textual data, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the visual digital content and non-textual data of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).
	As shown above, the combination of Caizzi in view of Withrow teaches instructing a user to provide digital visual content of a specified portion of the item being listed.  The combination of Caizzi in view of Withrow does not teach digital visual content depicting movement of the item being listed. However, Davis [Symbol font/0x2D]which like Caizzi is directed to identifying items[Symbol font/0x2D] teaches: digital visual content depicting movement of the item (Davis ¶ [0459]; ¶ [0461] “For this camera system, where the input is a video stream, we have found that background subtraction from moving averages of previous frames is a computationally efficient and effective method to extract the fast moving foreground objects).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Caizzi in view of Withrow to include the depicted movement of the item, as taught by Davis.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the depicted movement of the item of Davis in order to separate static or slow moving objects (background) from fast moving objects (foreground), and thereby focus the computational resource on the more meaningful foreground objects (Davis ¶ [0461]).

	Claim 2, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 1.  Caiazzi further discloses wherein the authentication instructions specify a location of the item being listed to capture in the digital content (¶ [0039] “the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers”).  Examiner notes the combination of Caiazzi in view of Withrow to teach authentication instructions for providing digital visual content has already been made above in claim 1.  

Claim 3, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 1.   Caiazzi further discloses wherein the authentication instructions specify a feature of the item being listed to capture in the digital content (¶ [0039] “the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers”).  Examiner notes the combination of Caiazzi in view of Withrow to teach authentication instructions for providing digital visual content has already been made above in claim 1.  

Claim 4, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 1.   Caiazzi further discloses further comprising receiving an additional selection to surface the listing of the item with the authentic designation via the listing service (¶¶ [0039]-[0041] “FIG. 3 schematically shows a possible user interface to allow the seller to pre-authenticate the product on sale” and “As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed) together with the possibility for the customer to check the authenticity of the product after it is received”). 
 
Claim 5, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 1.   Caiazzi does not disclose limitations associated with digital video, however Withrow further teaches wherein the digital visual content depicting the one or more visual characteristics of the item being listed comprises digital video (Withrow ¶ [0023] “In this application, the term “scan” is used in the broadest sense, referring to any and all means for capturing an image or set of images, which may be in digital form or transformed into digital form. Images may, for example, be two dimensional, three dimensional, or in the form of a video”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the digital content of Caiazzi to include the digital video, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the digital video of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).

Claim 6, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 1.   Caiazzi further discloses wherein the digital visual content depicting the one or more visual characteristics of the item being listed comprises at least one digital image (¶ [0039] “verify the likeness of a brand image provided by the verification server through the client computer 105 with the real one being in the hands of the seller).  

 Claim 7, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 1.   Caiazzi does not disclose limitations associated with a feature vector, however Withrow further teaches wherein the additional non-textual data is at least one feature vector (Withrow ¶ [0032] “Once a digital fingerprint of an object is acquired, a characterization of the object and corresponding fingerprint may be recorded in a database. For example, in some embodiments, a fingerprint may comprise one or more feature vectors.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Caiazzi to include the feature vectors, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Caiazzi to include the feature vectors of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).

Claim 8, Caiazzi discloses a system comprising: 
one or more processors (¶ [0038]); and 
memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations comprising (¶ [0038]): 
displaying a prompt via a user interface having authentication instructions for providing digital content depicting one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the digital content of a specified portion of the item being listed … ((¶ [0039] “In the present examples some questions have to be answered by the seller: the list of questions can include … a request to check "visual" information, e.g., the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers, or again to verify the likeness of a brand image provided by the verification server through the client computer 105 with the real one being in the hands of the seller; ¶ [0045] “If the code is considered valid, then the process goes to step 611, where item-related features are checked. According to an embodiment of the present disclosure, this check is performed with an interactive dialogue between the server and the seller. A sequence of questions is proposed to the seller, who is invited to give one or more details which can be "extracted" from the physical item. The questions can be about one or more of the following information items: brand, model, color, size, origin (i.e. in what city and country the product was purchased), likeness of the brand's logo present on the item, likeness of a hologram on the item, and so on.”);  
receiving the digital visual content that depicts the one or more visual characteristics of the item being listed (¶ [0039] “In the present examples some questions have to be answered by the seller: the list of questions can include simple factual information, e.g., the year of manufacture, the description of the item, where does it come from, but also a request to check "visual" information, e.g., the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers, or again to verify the likeness of a brand image provided by the verification server through the client computer 105 with the real one being in the hands of the seller.”; ¶ [0045] “A sequence of questions is proposed to the seller, who is invited to give one or more details which can be "extracted" from the physical item. The questions can be about one or more of the following information items: brand, model, color, size, origin (i.e. in what city and country the product was purchased), likeness of the brand's logo present on the item, likeness of a hologram on the item, and so on.”); 
…comparing the data to additional data indicative of visual characteristics of known authentic items (¶ [0045] “The questions can be about one or more of the following information items: brand, model, color, size, origin (i.e. in what city and country the product was purchased), likeness of the brand's logo present on the item, likeness of a hologram on the item, and so on.” and “At step 613 the system determines whether the answers received by the seller match the expected information which was previously stored in the repository (see 109 of FIG. 1). Such determination can be made with several different methods and aims at establishing the likelihood that the item is authentic.”); 
determining whether the item being listed is authentic based on the comparing (¶ [0044] “When such a request is received (step 603), the system performs a few steps to assess the authenticity of the item to be put on sale.”; ¶ [0045] “At step 613 the system determines whether the answers received by the seller match the expected information which was previously stored in the repository (see 109 of FIG. 1). Such determination can be made with several different methods and aims at establishing the likelihood that the item is authentic.”); and 
controlling presentation of an authentic designation with a listing of the item according to the determining (¶ [0040] “ As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed)”).  
Caiazzi does not disclose displaying a prompt via a user interface having authentication instructions for providing digital visual content depicting one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the digital visual content of a specified portion of the item being listed …
generating non-textual data indicative of the one or more visual characteristics of the item from the digital visual content; 
comparing the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items.
	However, Withrow et al., hereinafter “Withrow” [Symbol font/0x2D]which like Caiazzi is directed to authenticating an item online[Symbol font/0x2D] teaches:
displaying a prompt via a user interface having authentication instructions for providing digital visual content depicting one or more visual characteristics of an item being listed on a listing service, the authentication instructions instructing a user to provide the digital visual content of a specified portion of the item being listed … (Withrow ¶ [0024] “Because digital fingerprinting works with many different types of objects, it may be useful to define what regions of digital images of objects are to be used for the extraction of features for authentication purposes”; ¶ [0029] “Once an authentication region is defined, specific applications may be created for different markets or classes of objects that may assist users in locating and scanning an optimal authentication region. In some embodiments, for example when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area”);
generating, non-textual data indicative of the one or more visual characteristics of the item from the digital visual content (Withrow ¶ [0033] “The process, in one embodiment, includes acquiring a digital image data of the object, at block 102, as described above. A variety of scanning technologies and devices may be used as previously noted. Next, features are extracted, at block 104, from the digital image data. As above, specific features or regions of interest (authentication regions) may be selected in anticipation of subsequent identification or authentication attempts of an object. The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint, indicated at block 106”; ¶ [0034]); 
comparing the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items (Withrow ¶ [0040] “FIG. 2 is a simplified flow diagram illustrating a method 200 for matching a digital fingerprint of a target object to a database of existing digital fingerprints. Block 202 shows acquisition of the image data of a “target object” i.e., the object sought to be identified or authenticated by returning a match in the database. Features are extracted the target object image data at block 204, as discussed above. A new (second) digital fingerprint record is created based on the extracted features at block 206. The next step is querying the database, block 208, for a record that matches the second digital fingerprint record.”; ¶ [0066] “There are at least three functional aspects of an authentication system, namely—(1) raw data (image) capture, (2) image data processing to characterize the image data, and (3) comparing the characterizations with previously-extracted characterizations stored in a database of known authentic items”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Caizzi to include the visual digital content and generation of non-textual data, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the visual digital content and non-textual data of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).
	As shown above, the combination of Caizzi in view of Withrow teaches instructing a user to provide digital visual content of a specified portion of the item being listed.  The combination of Caizzi in view of Withrow does not teach digital visual content depicting movement of the item being listed. However, Davis [Symbol font/0x2D]which like Caizzi is directed to identifying items[Symbol font/0x2D] teaches: digital visual content depicting movement of the item (Davis ¶ [0459]; ¶ [0461] “For this camera system, where the input is a video stream, we have found that background subtraction from moving averages of previous frames is a computationally efficient and effective method to extract the fast moving foreground objects).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Caizzi in view of Withrow to include the depicted movement of the item, as taught by Davis.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the depicted movement of the item of Davis in order to separate static or slow moving objects (background) from fast moving objects (foreground), and thereby focus the computational resource on the more meaningful foreground objects (Davis ¶ [0461]).

 Claim 9, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the system as described in claim 8.   Caiazzi does not disclose limitations associated with a feature vector, however Withrow further teaches wherein the additional non-textual data is at least one feature vector (Withrow ¶ [0032] “Once a digital fingerprint of an object is acquired, a characterization of the object and corresponding fingerprint may be recorded in a database. For example, in some embodiments, a fingerprint may comprise one or more feature vectors.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Caiazzi to include the feature vectors, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Caiazzi to include the feature vectors of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).

Claim 10, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the system as described in claim 8.   Caiazzi further discloses wherein controlling the presentation of the authentic designation with the listing includes allowing the item to be listed via the listing service with the authentic designation responsive to a determination that the item is authentic (¶ [0040] “ As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed) together with the possibility for the customer to check the authenticity of the product after it is received”).  

Claim 11, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the system as described in claim 8.  Caiazzi further discloses wherein controlling the presentation of the authentic designation with the listing includes preventing the item from being listed via the listing service with the authentic designation responsive to a determination that the item is not authentic (¶ [0040] “ As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed) together with the possibility for the customer to check the authenticity of the product after it is received”).  

Claim 12, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the system as described in claim 8.  Caiazzi further discloses wherein the listing service prevents items from being listed with the authentic designation absent a determination that the items are authentic (¶ [0029] “ After such pre-authentication step is completed, the seller will be authorized to display a sort of certification on the web site to advertise the pre-authentication to possible customers.”).

  Claim 13, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the system as described in claim 8.  Caiazzi further discloses wherein the operations further comprise receiving a selection via the user interface to list the item on the listing service with the authentic designation (¶¶ [0039]-[0041] “FIG. 3 schematically shows a possible user interface to allow the seller to pre-authenticate the product on sale” and “As shown in FIG. 4, the result of the pre-authentication can be a banner or a message to be displayed next to the product on sale which advertises the likelihood of the product being genuine (or, on the contrary, counterfeited in case the process failed) together with the possibility for the customer to check the authenticity of the product after it is received”).  

Claim 14, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the system as described in claim 8.  Caiazzi further discloses further comprising receiving an additional selection to surface the listing of the item with the authentic designation via the listing service (¶ [0044]; Fig. 6).  

Claims 15-17 are directed to a method.  Claims 15-17 recite limitations that are parallel in nature as those addressed above for claims 8-9 and 12, respectively, which are directed towards a system.  Claim(s) 15-17 are therefore rejected for the same reasons as set forth above for claims 8-9 and 12, respectively.

Claim 18, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 15.   Caiazzi does not disclose limitations associated with digital video, however Withrow further teaches wherein the authentication instructions instruct the user to capture digital video of the item being listed (Withrow ¶¶ [0023]-[0024 “In this application, the term “scan” is used in the broadest sense, referring to any and all means for capturing an image or set of images, which may be in digital form or transformed into digital form. Images may, for example, be two dimensional, three dimensional, or in the form of a video”; ¶ [0029] “Once an authentication region is defined, specific applications may be created for different markets or classes of objects that may assist users in locating and scanning an optimal authentication region. In some embodiments, for example when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the digital content of Caiazzi to include the digital video, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the digital video of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).

Claim 19, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 15.  Caiazzi does not teach the following limitation, however Withrow further discloses wherein the authentication instructions instruct the user to capture at least one digital image of the item being listed (Withrow ¶ [0029] “Once an authentication region is defined, specific applications may be created for different markets or classes of objects that may assist users in locating and scanning an optimal authentication region. In some embodiments, for example when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the digital content of Caiazzi to include the digital video, as taught by Withrow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the digital video of Withrow because an identification system based on digital fingerprinting has unique advantages and capabilities that are not available with identification systems based on currently available methods (Withrow ¶ [0035]).

Claim 20, the combination of Caiazzi in view of Withrow, and further in view of Davis teaches the method as described in claim 15.   Caiazzi further discloses, wherein the authentication instructions specify at least one of: 
a location of the item being listed to capture in the digital visual content (¶ [0039] “the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers”); or
 a feature of the item being listed to capture in the digital visual content (¶ [0039] “the seller is requested to confirm the likeness of, e.g., a hologram or a woven label or particular features of buttons or zippers”). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Simms, Nicole Colleen) discusses anti-counterfeiting initiatives that mask and/or invalidate the complexity of the counterfeit economy.
NPL Reference V (Adams, George T.) examines counterfeit athletic footwear and the consumer need to know how to correctly identify genuine products relative to fakes while routinely shopping online.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./
Examiner, Art Unit 3625                                                                                                                                                                                                  
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625